Citation Nr: 0722195	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-27 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a seizure 
disorder.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1998 through 
December 1998.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which found there was not new and 
material evidence to reopen the veteran's claim for service 
connection for a seizure disorder.  The RO received a notice 
of disagreement in April 2004, and a statement of the case 
(SOC) was issued in July 2005.  A substantive appeal was 
received in August 2005.

During the pendency of this claim, in an October 2003 
statement, the veteran raised an additional claim of 
entitlement to a total disability evaluation based on 
individual unemployability or pension which has not yet been 
adjudicated.  This claim is REFERRED to the RO for action.

The reopened claim for service connection for a seizure 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  A December 1998 rating decision which denied the 
veteran's claim of entitlement to service connection for a 
seizure disorder was not appealed and became final.

2.  A statement from Margarita Martinez, MD, opining that the 
veteran did not suffer from seizures prior to entering the 
service, is evidence relating to an unestablished fact 
necessary to substantiate the claim.




CONCLUSION OF LAW

New and material evidence pertinent to the claim of 
entitlement to service connection for a seizure disorder has 
been presented and the claim may be reopened.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had a seizure while in service.  He was medically 
discharged for a seizure disorder in December 1998.  The 
veteran contends he never had a seizure prior to that 
incident.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  A veteran 
attempting to reopen a previously adjudicated claim must be 
notified of the elements of his claim and of the definition 
of "new and material evidence."  Notice must be given of 
precisely what evidence would be necessary to reopen his 
claim, depending upon the basis of any previous denial of the 
claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Here the Board is granting the veteran's request to reopen 
the claim for service connection for a seizure disorder, and 
no further discussion of the VCAA under the Kent standard is 
required.  The reopened claim for service connection for a 
seizure disorder is discussed in the REMAND portion of this 
decision.

New and Material Evidence to Reopen the Claim

The veteran now seeks to reopen his claim of entitlement to 
service connection for a seizure disorder.  A claim that has 
been denied, and not appealed, will not be reopened.  See 38 
U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a).  The exception to this rule provides 
that if new and material evidence is presented or secured 
with respect to the disallowed claim, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156.  When determining whether a claim should be reopened, 
the credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The December 1998 rating decision denied the veteran's claim 
finding the seizure disorder existed prior to service.  In 
August 2003, the veteran submitted a statement from Dr. 
Martinez.  This statement, or any medical evidence contending 
the veteran's seizure disorder did not exist prior to 
service, was not previously submitted, and is therefore 
"new."  Dr. Martinez stated that the veteran did not suffer 
from seizures for over ten years prior to service, and 
explains that the episode pointed to by military examiners as 
proof the veteran's seizure disorder existed prior to service 
was actually the result of hypoglycemia.  Therefore, the 
evidence relates to a fact not previously established and is 
considered "material."

New and material evidence has therefore been submitted, and 
the claim for service connection for a seizure disorder is 
reopened.  Once a claim is reopened, the Board can make a 
decision on the merits only if development is complete.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Here, the 
Board finds that more development is needed.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a seizure disorder is consequently 
reopened.

REMAND

The veteran's complete service records are not yet associated 
with the claims file, which includes only the records of the 
Medical Evaluation Board and the veteran's entrance 
examination.  VA still does not have the veteran's service 
medical records, including his separation examination and 
records of the treatment the veteran received following the 
seizure.  These records are of import since they may assist 
VA in addressing the question of whether the seizure disorder 
existed prior to service and, if it did exist prior to 
service, whether the seizure disorder increased in severity 
during service.

It is the Board's view that this claim should be reviewed by 
a VA examiner who can offer a medical opinion as to whether 
the seizure disorder existed prior to service.  Furthermore, 
if it did exist prior to service, an opinion is needed as to 
whether the seizure disorder permanently increased in 
severity, beyond the natural progression of the disease, 
while the veteran was in the service.

A February 2001 medical record from Robert J. Coppola, D.O., 
M.S., notes that the veteran was evaluated by University 
Community Hospital.  However, there are no University 
Community Hospital records associated with the claims file.  
Additionally, the veteran submitted a release for the records 
of Dr. Martinez and a release for the records of Dr. Coppola, 
along with some evidence from each of these doctors.  It does 
not appear the RO attempted to obtain the complete medical 
records of the veteran's treatment by Dr. Martinez or Dr. 
Coppola.  These records might contain information on the 
history of the veteran's seizure disorder.

In September 2003 and October 2003, after the veteran filed 
to reopen his claim, he received letters from the RO.  The 
letters explained what type of evidence would qualify as new 
and that material evidence would relate to an unestablished 
fact necessary to substantiate the claim.  However, these 
letters did not explain what "aggravation" means or what type 
of evidence was needed to prove aggravation.  It is the 
Board's opinion that notice regarding aggravation is 
necessary before a decision can be made on this claim.


Accordingly, the case is REMANDED for the following action:

1. Additional VCAA notice under 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
be provided to the veteran, including a 
description of the provisions of the 
VCAA, such as through the text of 38 
C.F.R. § 3.159 as revised to incorporate 
the VCAA, notice of the evidence 
required to substantiate the claim, and 
notice of the veteran's responsibilities 
and VA's responsibilities in developing 
the evidence, including what evidence 
the veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in his possession that pertains 
to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002 & Supp. 
2006).

In particular, the notice should explain 
what "aggravation" means and what type 
of evidence will help the veteran prove 
a claim of aggravation.  The veteran 
should again be informed of the elements 
of a service connection claim.

The veteran should be advised to 
provide or identify additional records 
prior to his time in service.  Ask him 
to identify any additional relevant 
evidence which is not yet of record, 
including VA treatment records, and 
especially evidence pertinent to the 
February 1997 incident which was 
attributed to hypoglycemia. 

2.  The medical records of Dr. Martinez 
should be obtained.  The veteran 
already submitted a release for Dr. 
Martinez in August 2003 and an updated 
release should be obtained if 
necessary.  These records should be 
associated with the claims file.  If 
these records cannot be obtained, then 
evidence of the attempts to obtain the 
records should be associated with the 
claims file.

3.  The medical records of Dr. Coppola 
should be obtained.  The veteran 
already submitted a release for Dr. 
Coppola in August 2003 and an updated 
release should be obtained if 
necessary.  These records should be 
associated with the claims file.  If 
these records cannot be obtained, then 
evidence of the attempts to obtain the 
records should be associated with the 
claims file.

4.  The medical records of University 
Community Hospital should be obtained.  
Send the veteran a release and ask him 
to fill it out, sign it, and return it 
to VA.  These records should be 
associated with the claims file.  If 
these records cannot be obtained, then 
evidence of the attempts to obtain the 
records should be associated with the 
claims file.

5.  A request for additional records, 
including separately-filed hospital 
records, the separation examination, 
records of the veteran's medical 
treatment generally, and records of in 
service treatment following the seizure 
specifically, in addition to any other 
available service medical records, 
should be submitted to the National 
Personnel Records Center in St. Louis, 
Missouri.  These records should be 
associated with the claims file.  If 
these records cannot be obtained, then 
evidence of attempts to retrieve these 
records should be associated with the 
claims file.



6.  Once the above development is 
complete, the veteran should be afforded 
a VA examination.  The claims folder 
should be made available to and be 
reviewed by the examiner before the 
examination.

(i)  The examiner should ask the veteran 
to explain, in detail, the February 1997 
incident which was attributed to 
hypoglycemia by Dr. Martinez, and which 
the medical evaluation board found was 
evidence of a prior seizure disorder.  
In particular, the examiner should 
ascertain what exactly happened to the 
veteran at that time and whether it 
involved seizure-like symptoms.

(ii)  The examiner should offer an 
opinion as to whether the seizure 
disorder existed prior to service.  

(iii)  If the seizure disorder did exist 
prior to service, the examiner should 
offer an opinion as to whether there was 
a measurable, permanent increase in 
severity during service.

If there was a measurable increase in 
severity, the examiner should opine as 
to whether the permanent increase in 
severity was due to the natural 
progression of the disability.

The examiner should express all 
opinions in terms of "at least at 
likely as not."  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

7.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


